Citation Nr: 1129711	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO. 09-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the character of the appellant's discharge from service for the period from April 1968 to August 1971 is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant had active service in the U.S. Marine Corps from April 1968 to August 1971. His awards and decorations include the Combat Action Ribbon and the Purple Heart Medal.

The appellant provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The appellant saw extensive combat in Vietnam during his period of military service. His awards and decorations include the Purple Heart Medal and the Combat Action Ribbon. He was discharged from active service under conditions other than honorable by reason of a sentence of a general court-martial. He contends that as a result of his combat service in Vietnam he was insane as defined at 38 C.F.R. § 3.354(a) at the time he committed the offenses that led to his general court-martial and discharge under conditions other than honorable.

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d). 



Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits. See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, which are at issue in this appeal, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Thus, "insanity" is a defense to all statutory and regulatory bars.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the time of an offense leading to his or her court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b). Notably, mental illness is not identical to 'insanity.'" Beck v. West, 13 Vet. App. 535, 539 (2000). In addition, insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996). There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995). 

In a letter dated in June 2006 a VA staff psychiatrist opined that that it is more likely than not that the appellant's discharge under conditions other than honorable was related to acting out behavior secondary to his severe undiagnosed and untreated PTSD, and that the drinking that led to his court-martial was more likely than not in service of his PTSD "numbing."

In light of the June 2006 supporting medical opinion from a VA staff psychiatrist, a VA examination and opinion must be provided to determine whether the appellant was "insane," as defined by VA regulations, during the period he committed the acts for which he received a general court-martial. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions and if the medical evidence of record is insufficient is always free to supplement the record by seeking an advisory opinion or ordering a medical examination to support its ultimate conclusions).





Further, the RO must seek to obtain the appellant's complete Official Military Personnel File (OMPF) because the records may be relevant to whether the appellant was "insane" for VA purposes during the time frame he committed the acts that led to his general court-martial and discharge under other than honorable conditions. See U.S.C.A. § 5103A(a)-(c).

The RO must additionally seek to obtain all private and VA records of treatment that may be relevant to whether the appellant was "insane" as defined by VA regulations during the time frame he committed the acts that led to his general court-martial and discharge under other than honorable conditions. See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1. Request appellant to identify all records of VA and non-VA health care providers who have treated his psychiatric disability during the period from August 1971 forward. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously received from each health care provider the appellant identifies. 

The records sought must include VA records of psychiatric treatment beginning in the year 2005, as referenced in a letter from a VA treating staff psychiatrist in June 2006.

The appellant must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.



2. Contact the appellant and his attorney and request a  complete copy of the hearing transcript of the appellant's general court-martial proceedings. (Excerpts were provided to the Board by the appellant's attorney in March 2011.)

3. Contact all necessary service department sources to obtain the appellant's complete official military personnel file (OMPF). If the appellant and attorney have failed to provide a complete copy of the hearing transcript of the appellant's general court-martial proceedings, contact the Navy-Marine Corps Court of Military Review and request that a copy of the transcript be forwarded for inclusion in the record. 

4. After waiting an appropriate time period for the appellant to respond and receiving all available relevant identified records, schedule the appellant for a VA examination by a psychologist or psychiatrist. 

The purpose of the examination is to determine whether the appellant was "insane" as defined at 38 C.F.R. § 3.354(a) during the period which he committed the acts that led to his general court-martial and discharge from service under conditions other than honorable.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, the available service personnel records, and documentation of the facts and circumstances of the appellant's discharge from service will be reviewed by the examiner. 

(b) The examiner must be referred to a letter dated in June 2006 in which a VA treating staff psychiatrist opined that that it is more likely than not that the appellant's discharge under conditions other than honorable was related to acting out behavior secondary to his severe undiagnosed and untreated PTSD, and that the drinking that led to his court-martial was more likely than not in service of his PTSD "numbing."

(c) The examiner must take a complete psychiatric history regarding the appellant's period of active service from the appellant. If there is a medical or clinical basis to support or question the history provided by the appellant, the examiner must so state, with a complete rationale for his or her findings.

(d) The examiner must be advised of the following:

VA regulations provide at 38 C.F.R. § 3.354(a) that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.



(e) The examiner must provide an opinion as to whether the appellant was "insane" as defined by VA regulations during the period he committed the acts that resulted in his general court-martial. For an affirmative response insanity as defined at 38 C.F.R. § 3.354(a) need only have existed at the time of the commission of the offenses leading to the appellant's discharge. There is no requirement of a causal connection between the insanity and the misconduct. 

 (f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination-to determine whether the appellant was insane, as defined in VA regulations at 38 C.F.R. § 3.354(a), when he committed the acts that led to his general court-martial and discharge from service under conditions other than honorable. 

(g) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

5. Readjudicate the issue on appeal. If the benefit sought remains denied, the appellant and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

